Citation Nr: 0432235	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-13 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for stress fracture of 
the left femoral neck, currently rated 20 percent disabling, 
to include restoration of a 30 percent rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from May 1980 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which reduced the 30 percent rating for the veteran's stress 
fracture of the left femoral neck to 20 percent, effective 
November 1, 2002.  

In November 2003, the veteran participated in a hearing 
conducted by the undersigned Veterans Law Judge at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted, the matter of entitlement to a restoration of a 30 
percent rating is on appeal.  However, the statement of the 
case issued in April 2003 only addressed the issue of an 
increased rating.  Therefore, there is a deficiency in the 
statement of the case.  See 38 C.F.R. §§ 19.9, 19.29 (2003).  
Also, additional evidence was received by the Board in 
December 2003 without the proper waiver of Agency of Original 
Jurisdiction consideration.  The Agency of Original 
Jurisdiction has not reviewed it to determine its relevancy 
to the claim.  See 38 C.F.R. § 20.1304 (2003).

Further, additional development is in order with regard to 
securing treatment reports.  During the veteran's November 
2003 hearing, it was noted that the most recent VA pain 
clinic treatment reports were not associated with the file.  
Under 38 U.S.C.A. § 5103A(b), VA must make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  Therefore, the 
outstanding records should be obtained and associated with 
the claims file.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:  

1.  The AMC should secure and associate 
with the file the pertinent VA treatment 
reports dated from September 2002 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
folder by the AMC.  If, after making 
reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the appellant and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

2.  The AMC should adjudicate the claim 
on appeal.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The matter of a restoration 
of a 30 percent rating for stress 
fracture of the left femoral neck must 
be included in the supplemental 
statement of the case, to include 
consideration of 38 C.F.R. § 3.344.  The 
veteran and his representative should be 
afforded the applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


